Citation Nr: 1113930	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-13 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral sensorineural hearing loss.

2.  Entitlement to an increased evaluation for status-post meniscectomy, with patellofemoral arthritis of the right knee (right knee disability), currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had more than 16 years of active military duty prior to his discharge in March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In October 2009 service connection was granted for a left ankle sprain with osteoarthritis with a zero percent evaluation effective from May 8, 2006.  This was a full grant of the benefit sought and there has been no appeal filed as to the evaluation or the effective date assigned.  Therefore, this matter is not currently before the Board for appellate consideration.

In January 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.  In addition, in January 2011 the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

At the hearing, testimony by the Veteran could be construed as a claim of service connection for disability exhibited by vestibular dysfunction.  This matter has not been adjudicated and is referred to the RO for any action deemed appropriate.  



FINDINGS OF FACT

1.  Bilateral hearing loss is productive of level I hearing acuity in each ear.

2.  Status post meniscectomy with patellofemoral arthritis of the right knee is manifested full extension and mild limitation of flexion; the disability is not manifested by subluxation or lateral instability, ankylosis, or dislocated semilunar cartilage with frequent episodes of locking.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable evaluation for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85 including Diagnostic Code 6100 (2010).

2.  The criteria for an evaluation in excess of 10 percent for right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261, 5262 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).  Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Here, the Veteran filed his claims seeking an increased rating for his service-connected bilateral sensorineural hearing loss and right knee disability in May 2006.  A letter dated in May 2006 satisfied the duty to notify provisions concerning the increased rating claims.  In particular, the correspondence informed the Veteran of the need for evidence showing that the disabilities increased in severity.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Board notes that in the May 2006 VCAA notice letter the Veteran was notified of the provisions concerning increased rating claims, as well as how VA determines disability ratings and effective dates at the time of the initial adjudication of his claims.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims folder and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Indeed, at no time has the Veteran referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claims.  VA treatment records and radiology reports have been associated with the claims folder.  The duty to assist includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations with respect to the issues on appeal were obtained in April 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran's claims folder was not available for review during his VA examinations.  However, the claims folder is only required where necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions; necessity for pre-examination records review is to be determined according to the facts of each individual case.  See VAOPGCPREC 20-95; 61 Fed. Reg. 10,064 (1996).  Here, resort to the Veteran's claims folder was not necessary because the Veteran provided an accurate account of his medical history, thus ensuring a fully informed examination.  Also, the claims folder was not necessary for the examiner to provide findings as to the Veteran's current level of hearing loss and right knee symptoms, which are the questions at issue in this case.  The examiner was not asked to resolve conflicting medical opinions or diagnoses.  So, review of the claims folder was not needed, and a remand for further examination with respect to the Veteran's claims for increased ratings would only delay the Veteran's appeal and would likely not result in a different outcome.  

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In addition, in Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show that an increase in the severity of the Veteran's service-connected disabilities would be helpful in substantiating the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  


II.  Increased Rating Claims

At the outset, it is noted that the Board has reviewed all of the evidence pertinent to the Veteran's claims on appeal and associated with the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A.  Hearing Loss

The current claim of entitlement to a compensable evaluation for bilateral hearing loss was received in May 2006.  The Veteran's service-connected bilateral hearing loss has been rated by the RO as noncompensable under the provisions of Diagnostic Code 6100.

In evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears. See 38 C.F.R. § 4.85.

Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing (Table VIA).  38 C.F.R. § 4.85.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or greater.  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

On the authorized VA audiological evaluation in April 2008 pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
40
75
80
53
LEFT
15
30
70
70
46

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 100 percent in the left ear.

The diagnoses was moderate to profound sensorineural hearing loss at 2000 to 8000 Hertz in the right ear, and mild to severe sensorineural hearing loss from 2000 to 8000 Hertz in the left ear.

The Board finds that neither ear shows an exceptional pattern of hearing; therefore, Table VI should be used for both ears.  Applying the criteria found in 38 C.F.R. §§ 4.85-4.87, the Veteran's April 2008 audiological examination report yields level I hearing in the right ear and level I hearing in the left ear.  Entering each of the category designations from the above audiological examination reports for each ear into Table VII results in a 0 disability rating under DC 6100.  The additional clinical records do not reflect findings of hearing loss that would meet or approximate the criteria for a compensable evaluation.  

The Board has carefully reviewed and considered the Veteran's statements.  However, the Board must base its decision on the relevant medical evidence of record, and is bound by law to apply VA regulatory criteria.  As noted above, the Court has indicated that rating of hearing loss disability involves a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  In the Veteran's case, the degree of bilateral hearing loss shown by examination fails to meet the criteria for a 10 percent disability rating.  Therefore, the preponderance of the evidence is against the Veteran's claim for a compensable rating at this time.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

B.  Right Knee

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The current claim of entitlement to an increased evaluation for a right knee disability was received in May 2006.  The Veteran's service-connected right knee disability has been rated by the RO as 10 percent disabling under the provisions of DCs 5010, 5257.  DCs 5010-5257 pertains to arthritis and recurrent subluxation or lateral instability of the knee, respectively.  Under DC 5010, arthritis due to trauma, substantiated by X-ray findings, is to be rated under DC 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2010).  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  C.F.R. § 4.71a, DCs 5003, 5010.

Under DC 5257 impairment of the knee resulting in severe recurrent subluxation or lateral instability is evaluated as 30 percent disabling.  Moderate impairment of the knee due to recurrent subluxation or lateral instability is evaluated as 20 percent disabling.  Slight impairment merits a 10 percent evaluation.  38 C.F.R. § 4.71a, Code 5257. 

Further, the knee can be rated under DCs 5256-5263.  38 C.F.R. § 4.71a.  Assigning multiple ratings for the Veteran's bilateral knee disability based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  However, lateral instability and degenerative arthritis of the knee may be rated separately under DCs 5257 and 5003.  VAOPGCPREC 23-97 (1997); but see 38 C.F.R. § 4.14 [the evaluation of the same disability under various diagnoses is to be avoided]. 

The Rating Schedule provides compensable ratings for limitation of flexion of the leg when flexion is limited to 45 degrees (10 percent), 30 degrees (20 percent), and 15 degrees (30 percent).  38 C.F.R. § 4.71a, DC 5260.  Compensable ratings for limitation of extension of the leg are assigned when extension is limited to 10 degrees (10 percent), 15 degrees (20 percent), 20 degrees (30 percent), 30 degrees (40 percent), or 45 degrees (50 percent).  38 C.F.R. § 4.71a, DC 5261.  Normal knee flexion and extension is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Separate ratings under 38 C.F.R. § 4.71a, DC 5260 and DC 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59,990 (2005).

The Veteran was afforded a VA examination of his joints in April 2008.  There is no indication in the report that the claims folder was available for review.  The Veteran reported a painful right knee, which he initially injured when a covering plate to a ground control unit was left unscrewed and the Veteran stepped on the plate, it slipped causing him to fall on his right knee against a pump housing.  His current treatment is a slip-on type of elastic support on the knee when riding a bicycle for about 30 minutes once a week.  He is not taking any medication currently for the knee.  The Veteran does not need assistive aids for walking.  There are no constitutional symptoms of arthritis and no incapacitation episodes of arthritis.  The Veteran reported no functional limitations on standing or walking.  It was noted that there was slight genu valgum of the right knee.  There was no giving-way, instability, weakness, episodes of dislocation or subluxation, locking episodes, effusion, inflammation or flare-ups of joint disease.  Pain and stiffness were noted.  The Veteran reported that he no longer participates in any sports.  He stated that running aggravates the knee.  It was noted that there is no actual disability with regard to current work activities.  

On physical examination the Veteran's gait was normal.  Range of motion testing shows active and passive extension from 90 to zero degrees.  There was no additional limitation of motion on repetitive use.  There was no inflammatory arthritis, joint ankylosis, crepitation, mass behind knee, clicks or snaps, grinding, instability, effusion, dislocation, locking, or patellar abnormality.  McMurray's test was negative.  There was meniscus abnormality and the meniscus was surgically absent.  X-ray results showed marked degenerative arthritis changes of lateral compartment with joint space narrowing and slight valgus alignment of the knee.  The diagnoses were degenerative arthritis of the right knee with slight valgus alignment, status post arthrotomy and lateral meniscectomy.  It was noted that there are no significant effects on general occupational activities or traveling, feeding, bathing, dressing, toileting, or grooming.  There were mild or moderate effects on such activities as chopping chores, exercise and sports.  There have been no clinical records reflecting right knee disability significantly different than that exhibited on the April 2008 VA examination.  

The Board finds that entitlement to an increased evaluation for impairment of the knee is not warranted.  At the April 2008 VA examination, the Veteran reported that treatment for his right knee disability is bracing it, that is, using a slip on type of elastic support when bicycle riding.  However, the medical evidence of record, specifically the April 2008 VA examination report, shows no degree of subluxation or lateral instability of the right knee.  VA examiner in the April 2008 found no giving-way, instability, weakness, or episodes of dislocation or subluxation.  There is no medical evidence at all indicating any type of right knee lateral instability or subluxation, and therefore the right knee cannot be considered to have slight, moderate, or severe subluxation or lateral instability and a higher evaluation under DC 5257 is not warranted.  See 38 C.F.R. § 4.71a.  Neither is there medical evidence of a dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint to warrant an increased evaluation under DC 5258.  

The April 2008 VA examination report notes that the Veteran's right knee had flexion of 115 degrees.  Extension was noted to be to 0 degrees.  Thus, the medical evidence of record clearly indicates that the Veteran's right knee does not have flexion limited to 30 degrees or extension limited to 15 degrees and therefore an increased evaluation to 20 percent for the right knee disability is not warranted under DC 5260 or DC 5261.  

The Veteran has never been diagnosed with, nor is there any medical evidence of record indicating, ankylosis of the right knee, or impairment of the tibia and fibula.  Therefore, an increased evaluation pursuant to DCs 5256 and 5262 are not for application.  See 38 C.F.R. § 4.71a.

As noted above, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca, 8 Vet. App. at 204-7 (1995).  

The record reflects that the Veteran's difficulties with his right knee have included complaints of pain.  Considering the degree of function loss associated with the Veteran's complaints of pain, the 10 percent evaluation assigned appears to be consistent with DeLuca, 38 C.F.R. §§ 4.40, 4.45, and 4.59 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  The medical evidence of record simply does not reflect any additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups to warrant more than the 10 percent rating assigned.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a rating in excess of 10 percent during the appeal period. 

The Veteran is competent to state how his symptoms such as pain or limited motion affect him as this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to report specific medical pathologies as set out in the relevant diagnostic criteria and his opinion is far outweighed by the detailed opinions provided by VA examiner in the April 2008 examination report, which shows that the criteria for an evaluation in excess of 10 percent for his right knee disability have not been met.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 4.71a. 

III.  Other considerations

The Board has considered whether staged ratings under Hart, 21 Vet. App. 505 are appropriate for the Veteran's service-connected bilateral sensorineural hearing loss and right knee disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU has not been expressly raised by the Veteran or reasonably raised by the record as there is no indication that the Veteran's hearing loss and right knee disabilities render him unemployable.  Therefore, a claim for TDIU has not been raised.  Id. 

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral sensorineural hearing loss and right knee disability with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's bilateral sensorineural hearing loss and right knee symptomatology are fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms of his bilateral sensorineural hearing loss and right knee disability that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the level and symptomatology for his service-connected bilateral sensorineural hearing loss and right knee disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's bilateral sensorineural hearing loss and right knee disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Based on the above, the Board finds that a preponderance of the evidence is against a compensable evaluation for bilateral sensorineural hearing loss and evaluation in excess of 10 percent for the service-connected right knee disability.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, in this case, the preponderance of the competent evidence does not support the Veteran's claims; therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Entitlement to a compensable evaluation for bilateral sensorineural hearing loss is denied.

Entitlement to an evaluation in excess of 10 percent for a right knee disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


